[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Memorandum of Decision on Objection to Notice of Deposition
Section 244g of the Connecticut Practice Book permits the defendant to designate witnesses to testify on its behalf. If defendant intends to have Gregory C. Hollister testify on its behalf, then the court orders that his deposition be taken in the State of Connecticut at the convenience of the parties. Clearly, the expense and inconvenience will be less if lawyers for both sides do not have to travel to Ohio.
If defendant does not intend to have Gregory C. Hollister testify on its behalf, then the court orders that his deposition be taken in the State of Ohio, the expense thereof to be determined at a later time.
Allen, State Trial Referee